                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                       §
                                                  §
       Plaintiff                                  §
                                                  §
v.                                                §           CIVIL NO. 3:20-cv-516 (VAB)
                                                  §
VINCENT K. MCMAHON                                §
                                                  §           MAY 14, 2020
       Defendant.                                 §

            PLAINTIFF’S CONSENTED-TO MOTION FOR PERMISSION
         TO FILE A REPLY MEMORANDUM IN EXCESS OF TEN (10) PAGES

       Pursuant to Local Rule 7(d), the plaintiff, Oliver Luck, respectfully moves for permission

to file a reply memorandum in response to defendant’s May 12, 2020 Opposition to Plaintiff’s

Application for Prejudgment Remedy (ECF No. 44) that is in excess of ten pages. Specifically,

plaintiff seeks permission to file a reply memorandum that is no more than twenty-five (25)

pages in length.

       Defendant, Vincent K. McMahon, consents to this motion, provided that the plaintiff

consents to the defendant filing a sur-reply brief of no more than fifteen (15) pages. Plaintiff is

agreeable to defendant’s proposal.

       Good cause exists for the granting of this motion. The defendant’s Opposition to

Plaintiff’s Application for Prejudgment Remedy is extensive and makes a variety of procedural

and factual arguments. More than ten pages are necessary to adequately respond to the

arguments made by the defendant in his May 12, 2020 opposition.

       WHEREFORE, plaintiff Oliver Luck respectfully moves for permission to file a reply

memorandum of no more than twenty-five (25) pages in further support of his Application for

Prejudgment Remedy.
Respectfully submitted,

PLAINTIFF OLIVER LUCK

 /s/ Andrew M. Zeitlin
Andrew M. Zeitlin (Fed. Bar No. ct21386)
Joette Katz (Fed Bar No. ct30935)
SHIPMAN & GOODWIN LLP
300 Atlantic Street
Stamford, CT 06901
Telephone: (203) 324-8100
Facsimile: (203) 324-8199
Email: azeitlin@goodwin.com
Email: jkatz@goodwin.com

AND

 /s/ Paul J. Dobrowski
Paul J. Dobrowski (phv10563)
Vanessa L. Pierce (phv10561)
DOBROWSKI, LARKIN & STAFFORD, L.L.P.
4061 Washington Avenue, Suite 200
Houston, Texas 77007
Telephone: (713) 659-2900
Facsimile: (713) 659-2908
Email: pjd@doblaw.com
Email: vpierce@doblaw.com

HIS ATTORNEYS




  2
                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 14, 2020, a copy of the foregoing was filed electronically
and served on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system, or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.


                                                /s/ Andrew M. Zeitlin
                                              Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                              Shipman & Goodwin LLP
                                              300 Atlantic Street
                                              Stamford, CT 06901-3522
                                              Telephone: 203-324-8100
                                              Facsimile: 203-324-8199
                                              azeitlin@goodwin.com




8675787




                                                 3
